DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
	Claims 1-13 are pending in the instant application. Claims 8-13 are withdrawn as being directed towards non-elected inventions. Claims 1-7 are being examined in the instant application. 

Election/Restrictions
Applicant’s election of Group I: claims 1-7 and election of Yarrowia as the host cell species in the reply filed on April 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2022.
The search and examination of the host cell species Yarrowia has been extended to include Escherichia. 

Priority
	This application is a 371 of PCT/EP2018/076031 filed on September 25, 2018, which claims priority to US provisional application 62/562,699 filed on September 25, 2017 and US provisional application 62/562,712 filed on September 25, 2017 and US provisional application 62/562,612 filed on September 25, 2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement filed on March 19, 2020 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Claim Objections
Claim 1 is objected to because the Enzyme Commission number EC 1.1.1.105 is enclosed in square brackets as “[EC 1.1.1.105]”.  Applicant is advised to amend the claim to remove the square brackets. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product, a carotenoid-producing host cell comprising a retinol dehydrogenase, without significantly more. 
The claims recite a carotenoid-producing host cell comprising a retinol dehydrogenase. The specification teaches that SEQ ID NO: 1 refers to a retinol dehydrogenase (FfRDH12) isolated from Fusarium fujikuroi (see Table 1 and page 3, lines 14-20), indicating that host cells comprising retinol dehydrogenase naturally occur.  The specification teaches that specific RDHs that are capable of converting retinal into retinol with a total conversion of at least about 90% towards generation of retinol are obtainable from fungi (page 3, lines 10-20), and further that FfRDH12 is capable of reducing the amount of retinal detected from 20% to 4% (page 19, lines 28-31). These teachings indicate that fungal host cells comprising the preferred RDH having the functional limitation of claim 1 naturally occur. Prado-Cabrero et al. (“Retinal Biosynthesis in Fungi: Characterization of the Carotenoid Oxygenase CarX from Fusarium fujikuroi”, Eukaryotic Cell, 2007, vol. 6, No. 4, pp. 650-657) teaches that the fungus Fusarium fujikuroi naturally produces CarX, a retinal-forming enzyme (p. 651, top of 2nd column). Prado-Cabrero further teaches that enzymes that are known to synthesize carotenoid cleavage products are known as carotenoid oxygenases (p. 650, 1st column, 2nd paragraph). This judicial exception is not integrated into a practical application because the claims are drawn simply to the carotenoid-producing host cell comprising a retinol dehydrogenase itself (claims 1, and 3-6). Since the facts indicate that the retinol dehydrogenase could be inherent to a naturally occurring microorganism, the claimed host cell does not possess any markedly different characteristics from its naturally occurring counterpart. As a result, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a carotenoid-producing host cell comprising a retinol dehydrogenase [EC 1.1.1.105], preferably a heterologous retinol dehydrogenase”, which includes the exemplary language “preferably”. It is unclear whether the word “preferably” is intended to indicate that a heterologous retinol dehydrogenase is the only enzyme claimed or if this is a single non-limiting example of a retinol dehydrogenase with numerous other options, making it unclear where the metes and bounds are of the invention in the instant application. Therefore, this exemplary language renders the claim indefinite. 
	Claim 1 recites the limitation “wherein the percentage of retinol is at least about 90%, preferably 92, 95, 97, 98, 99 or even 100%”, which includes the exemplary language “preferably”. It is unclear whether the word “preferably” is intended to indicate that the percentage of retinol is required to be one of the percentages listed or if a percentage of 90% is sufficient, making it unclear where the metes and bounds are of the claimed invention. Therefore, this exemplary language renders the claim indefinite. 
	Claim 2 recites the limitation “wherein the percentage of trans-retinal in said retinal mix is in the range of at least about 61 to 98%, preferably at least about 61 to 95%, more preferably at least about 61 to 90%”, which includes the exemplary language “preferably” and “more preferably”. It is unclear whether the phrases “preferably” and “more preferably” are intended to indicate that the percentage of trans-retinal is required to be between 61% and 90%, or if the required percentage encompasses values up to 98%, making it unclear where the metes and bounds are of the invention. Therefore, this exemplary language renders the claim indefinite. 
	Claim 3 recites the limitation “wherein the retinol dehydrogenase is selected from fungi, preferably Fusarium, more preferably retinol dehydrogenase is a Fusarium fujikuroi retinol dehydrogenase (FtRDH)”, which includes the exemplary language “preferably” and “more preferably”. It is unclear whether the word “preferably” is intended to indicate that the retinol dehydrogenase is required to be from a Fusarium, or if this is a single non-limiting example of a fungi genus with numerous other options. It is further unclear whether the phrase “more preferably” is intended to indicate that Fusarium fujikuroi retinol dehydrogenase is the only species of retinol dehydrogenase claimed, or if this is a single non-limiting example of a fungi with numerous other options, making it unclear where the metes and bounds are of the claimed invention. Therefore, this exemplary language renders the claim indefinite. 
	Claim 5 recites the limitation “wherein the host cell is … preferably selected from fungi including yeast, more preferably selected from the group consisting of …”, which includes the exemplary language “preferably” and “more preferably”. It is unclear whether the word “preferably” is intended to indicate that the host cell is required to be from fungi including yeast, or if this is a non-limiting example of the host cell source. It is further unclear whether the phrase “more preferably” is intended to indicate that the host cell is required to be selected from the group listed, or if those are non-limiting examples of host sources with numerous other examples, making it unclear where the metes and bounds are of the claimed invention. Therefore, this exemplary language renders the claim indefinite. 
	Claim 6 recites the limitation “wherein the retinol is further converted into vitamin A”. The current specification defines Vitamin A to be any chemical form of vitamin A, and includes all precursors or intermediates in the biotechnological vitamin A pathway (specification, p. 13, lines 8-12). It is unclear what is meant by further converting retinol into Vitamin A, since by definition retinol is already interpreted as Vitamin A, making it unclear where the metes and bounds are of the invention in the instant application. Therefore, this claim is indefinite for lack of clarity as to what vitamin A encompasses. 
	Claim 7 recites the limitation “wherein the mix comprises at least about 61%, preferably 68, 70, 75, 80, 85, 90, 95, 98 or up to 100% retinal”, which includes the exemplary language “preferably”. It is unclear whether the word “preferably” is intended to indicate that the percentage of retinal is required to be one of the percentages listed, or if those are examples and any percentage greater than 61% is claimed, making it unclear where the metes and bounds are of the claimed invention. Therefore, this exemplary language renders the claim indefinite. 
	Claim 7 recites the limitation “more preferably selected from a sequence with at least 60% identity to a polypeptide according to SEQ ID NO:3”, which contains the exemplary language “more preferably”. It is unclear where the phrase “more preferably” is intended to indicate that the sequence homology of at least 60% identity is required for the stereoselective beta-carotene oxidizing enzyme selected from Drosophila, or if that is a single non-limiting example of the enzyme with numerous other options, making it unclear where the metes and bounds are of the claimed invention. Therefore, this exemplary language renders the claim indefinite. 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed towards “a carotenoid-producing host cell comprising a retinol dehydrogenase”, which contains the generic term retinol dehydrogenase. This generic term can broadly be interpreted to mean any retinol dehydrogenase. The generic term “retinol dehydrogenase” is further claimed through functional language, i.e. “producing a retinoid mix comprising retinal and retinol, wherein the percentage of retinol is at least about 90%”. The broadest reasonable interpretation of this claim is that any retinol dehydrogenase is capable of producing a retinoid mix comprising at least 90% retinol relative to retinal. 
	The current specification teaches a single embodiment that is capable of producing a retinoid mix comprising at least 90% retinol compared to retinal, which is derived from Fusarium fujikuroi (specification, p. 3, lines 10-21). The specification also suggests that the polypeptide having RDH activity with a total conversion of at least 90% towards retinol could be obtained from rat (RnRDH12) or human (HsRDH12), but does not provide any guidance as to whether those retinol dehydrogenases meet the claimed function or not. Further, the specification suggests that not all retinol dehydrogenases may be capable of the claimed function, stating “surprisingly, we now could identify specific retinol dehydrogenases (RDHs) which are capable of converting retinal into retinol with a total conversion of at least about 90% towards generation of retinol” (specification, p. 2, lines 3-5). Since the instant claim recites “ comprising a retinol dehydrogenase”, the instant claims are broader than what the specification supports. 
	Jang et al. (“Selective retinol production by modulating the composition of retinoids from metabolically engineered E. coli”, Biotechnology and Bioengineering, 2015, vol. 112, issue 8, pp. 1604-1612) teaches that an E. coli host transformed with the ybbO gene produced a retinoid mix comprising retinal, retinol, and retinoic acid, where the relative amount of retinol was about 91% compared to retinal. The sequence homology between ybbO gene and SEQ ID NO:1 is about 50%, which is less than the at least 60% identity required by instant claim 4. However, the functional limitations required by the instant claim are met by this host, teaching that there are retinol dehydrogenases not obtained from fungi that have less than 60% sequence homology with SEQ ID NO:1 capable of producing the desired retinoid mix. 
	Furthermore, the specification does not identify which portions of SEQ ID NO:1 contribute to the desired function. The specification does not disclose what common structure in the polypeptide would achieve the desired function. The specification also does not provide any examples of variants of SEQ ID NO:1 where the claimed function was maintained, so it is unclear which sections of the sequence could be mutated while still maintaining the claimed function. The genus of retinol dehydrogenases can have significant amount of variation in the sequence with as little as 40% sequence conservation, indicating a number of species that may be able to produce the desired retinoid mix without having at least 60% or greater sequence homology to SEQ ID NO:1, as identified in instant claim 4. 
	The instant claim 1 recites any retinol dehydrogenase identified by EC 1.1.1.105 would presumably have the function of producing a retinoid mix comprising at least 90% retinol relative to retinal. As identified above, a single species of retinol dehydrogenase capable of producing the desired function is not sufficient for distinctly claiming subject matter regarded as the invention. For these reasons, instant claims 1-7 fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. “Selective retinol production by modulating the composition of retinoids from metabolically engineered E. coli”, Biotechnology and Bioengineering, 2015, vol. 112, issue 8, pp. 1604-1612. 
Regarding claim 1, Jang teaches a beta-carotene-producing E. coli (i.e. a carotenoid-producing host cell) that selectively produces beta-carotene, retinal, retinol, and retinyl acetate (abstract). Jang teaches that engineered E. coli overexpressed the heterologous ybbO gene which encodes oxidoreductase (i.e. retinol dehydrogenase) (FIG. 1 and p. 1608, Retinoid Production by Overexpression of ybbO gene). Jang further teaches that this engineered E. coli strain produced 7 mg/L of retinal, 78 mg/L retinol, and 24 mg/L retinoic acid (i.e. retinoid mix comprising retinal and retinol) after 72 hours (p. 1610, Selective Retinol Production, middle of first column). The relative amount of retinol (78 mg/L) compared to retinal (7 mg/L) in the retinoid mix is 91%, which is “at least about 90%” compared to the amount of retinal present in said retinoid mix. 
Regarding claim 5, the embodiment where the carotenoid-producing host cell is selected from Escherichia is discussed above. 
Regarding claim 6, Jang teaches that retinoids are also known as vitamin A (page 1604, column 2, paragraph 1). Jang teaches that the host cell produces the retinoids of retinoate, retinal, retinol, and the conversion of retinol to retinyl ester (i.e. another vitamin A) (see Figure 1), and therefore teaches the product of vitamin A and/or conversion of retinol to retinyl ester. 
Thus, the noted instant claims are anticipated by Jang et al., and are being rejected as being known in the art before the effective filing date of the instant application. 

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma, Li-Jun et al. “Genome Sequence of Fusarium oxysporum f. sp. melonis Strain NRRL 26406, a Fungus Causing Wilt Disease on Melon.” Genome announcements vol. 2,4 e00730-14. 31 Jul. 2014. The rejection of claims 1 and 3-6 are further evidenced by the GenBank reference corresponding to accession number: EXK27040.1 that was deposited in the GenBank on March 18, 2015. 
Regarding claim 1, although this claim is rejected for being indefinite above, for the purposes of compact prosecution, the limitation “preferably a heterologous retinol dehydrogenase” is being interpreted as not requiring that the retinol dehydrogenase is “heterologous”. Ma teaches a carotenoid-producing Fusarium oxysporum cell comprising retinol hydrogenase. Ma does not explicitly state that the Fusarium oxysporum host cell produces a retinoid mix comprising at least 90% retinol relative to retinal in the mix. However, Ma teaches the same oxidoreductase isolated from Fusarium oxysporum disclosed by GenBank. GenBank teaches an oxidoreductase isolated from Fusarium oxysporum f. sp. melonis 26406 (i.e. a carotenoid-producing host cell comprising a retinol dehydrogenase). The sequence of the oxidoreductase cited in GenBank has 100% homology with the polypeptide sequence set forth in SEQ ID NO: 1 of the instant application. The current specification defines a polypeptide having retinol dehydrogenase activity with a total conversion of at least 90% towards retinol as being a polypeptide having up to 100% identity to a polypeptide according to SEQ ID NO:1 (specification, p. 3, lines 10-20). Therefore, it is inherent to the carotenoid-producing Fusarium oxysporum host cell of Ma to have retinol dehydrogenase activity, and produce a retinoid mixture comprising at least 90% retinol.  
Regarding claim 3, the embodiment where the GenBank reference teaches that the oxidoreductase is isolated from fungus, specifically from Fusarium oxysporum is discussed above. 
	Regarding claim 4, the embodiment where the GenBank reference teaches 100% homology to the sequence identified as SEQ ID NO:1 is discussed above. 
	Regarding claim 5, the embodiment where the host cell is from Fusarium oxysporum is discussed above. 
	Regarding claim 6, although this claim is rejected under 112(b) for being indefinite above, for the purposes of compact prosecution, retinoids including retinal and retinol are being interpreted as forms of vitamin A. As discussed above, it is inherent to the oxidoreductase of GenBank to produce a retinoid mix comprising a mix of retinal and retinol, which are forms of vitamin A. 
	Thus, the noted instant claims are anticipated by GenBank, and are being rejected as being known in the art before the effective filing date of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. “Selective retinol production by modulating the composition of retinoids from metabolically engineered E. coli”, Biotechnology and Bioengineering, 2015, vol. 112, issue 8, pp. 1604-1612 as applied to claims 1, 5 and 6 above, and further in view of US 2003/0166595A1 to Von Lintig et al., published on September 4, 2003.
The teachings of Jang et al. are discussed above. 
	Regarding claim 2, Jang does not teach wherein the retinal to be reduced via action of the retinol dehydrogenase comprises a mix of trans-retinal and cis-retinal, wherein the percentage of trans-retinal in said retinal mix is in the range of at least about 61 to 98%. 
	However, Von Lintig et al. teaches means and methods for transforming bacteria, and fungi including yeast, in order to yield transformants capable of expressing novel β-carotene dioxygenases and accumulating important metabolites of the carotene/retinoid pathway such as vitamin A aldehyde and retinoic acid (abstract). Von Lintig further provides DNA molecules encoding β -carotene dioxygenases derived from different sources and taxonomic groups (abstract). Von Lintig teaches SEQ ID NO:2, which encodes the β-dioxygenase from the fruit fly Drosophila melanogaster (description, p. 3, paragraph [0028] and Figure 14). Von Lintig further teaches that this enzyme produces a retinoid mix comprising trans- and cis-isoforms of retinol and retinal (description, p. 19, paragraphs [0177] – [0178], and Figure 3). The SEQ ID NO:2 taught by Von Lintig has 100% sequence homology to instantly claimed SEQ ID NO:3. The specification teaches that a polypeptide with at least 60% homology to SEQ ID NO:3 would produce a retinal mix, wherein the mix comprises at least about 61% retinal in trans-isoform. Therefore, it is inherent to the polypeptide sequence taught by Von Lintig that the retinal mix would comprise at least 61% retinal in the trans-isoform because that polypeptide has 100% sequence homology to SEQ ID NO:3. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carotenoid-producing host cell as taught by Jang to further include the stereoselective beta-carotene oxidizing enzyme selected from Drosophila melanogaster as taught by Von Lintig to arrive at the instantly claimed invention. The teachings of Von Lintig and Jang are considered to be analogous to the claimed invention because they are in the same field of carotenoid-producing host cells producing retinoid-mixes. One would have a reasonable expectation of success that combining the stereoselective beta-carotene oxidizing enzyme as taught by Von Lintig with the carotenoid-producing E. coli system as taught by Jang would result in a carotenoid-producing host cell that would produce a retinoid mix comprising a mix of cis-retinal and trans-retinal, because  Von Lintig teaches that the stereoselective beta-carotene oxidizing enzyme produces a retinoid mix comprising both cis-retinal and trans-retinal. 
	Regarding claim 7, Jang does not teach a carotenoid-producing host cell further comprising a stereoselective beta-carotene oxidizing enzyme selected from Drosophila. 
	The embodiment where Von Lintig teaches a β-dioxygenase from Drosophila melanogaster and the motivations for doing so are discussed above. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. “Selective retinol production by modulating the composition of retinoids from metabolically engineered E. coli”, Biotechnology and Bioengineering, 2015, vol. 112, issue 8, pp. 1604-1612 as applied to claims 1, 5 and 6 above, and further in view of WO 2008/042338 to Bailey et al., published on April 10, 2008. 
	Regarding claim 5, Jang does not teach wherein the carotenoid-producing host cell is selected from Yarrowia lipolytica. 
	However, Bailey teaches the production of carotenoids in oleaginous yeast and fungi (title). Bailey further teaches that in some embodiments, the host can be a recombinant fungus that produces at least one carotenoid and/or retinolic compound, and can accumulate the produced carotenoid and/or retinolic compound to at least about 1% of its dry cell weight (description, p. 3, paragraph [0010]). Bailey teaches that the recombinant fungus can be from the genus Yarrowia, and more specifically the species Yarrowia lipolytica (description, p. 4, paragraph [0013]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Yarrowia lipolytica as the carotenoid-producing host cell as taught by Bailey for the Escherichia coli (E. coli) host cell as taught by Jang, because it would have amounted to a simple substitution of one known carotenoid-producing host cell for another. The teachings of Jang and Bailey suggest that Yarrowia lipolytica and Escherichia coli represent functionally equivalent species of predictably obtaining carotenoid-producing host cells. Therefore, one would have had a reasonable expectation of success in using Yarrowia lipolytica as taught by Bailey as the carotenoid-producing host cell to obtain a carotenoid-producing Yarrowia lipolytica host cell. 

Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636